Exhibit 10.52

AGREEMENT AND RELEASES
THIS AGREEMENT is dated March 31, 2013 by and between Michael S. Gunter (“Mr.
Gunter”), who resides in Winston-Salem, North Carolina, and Arrhythmia Research
Technology, Inc. (“ART”), with its principal place of business located in
Fitchburg, Massachusetts.
WHEREAS, Mr. Gunter was employed as the Interim President and Chief Executive
Officer of ART and its subsidiaries, Micron Products, Inc. and RMDDxUSA Corp.
(collectively referred to herein as “the Companies”), which employment ended on
March 31, 2013;
WHEREAS, Mr. Gunter was a member of the Companies' boards of directors until
March 25, 2013, on which date he resigned from those positions;
WHEREAS, ART is willing to provide to Mr. Gunter a final payment (the
“Completion Payment”) in connection with the end of his employment by the
Companies; and
WHEREAS, Mr. Gunter acknowledges that the Completion Payment is being provided
to him by ART is in addition to any other payment of benefits to which he might
otherwise be entitled as a result of the end of his employment;
NOW, THEREFORE, in consideration of the foregoing and of the agreements
hereinafter set forth, the parties hereto mutually agree as follows:
1.    Subject to the provisions of this Agreement, ART shall pay Mr. Gunter the
Completion Payment, the total gross amount of which is Twenty Thousand Dollars
($20,000.00), in one lump sum. That payment shall be subject to and reduced by
regular payroll taxes and withholding. ART shall make that payment within seven
(7) days following the expiration of the seven-day revocation period set forth
in Section 6 below. The payment of the Completion Payment to Mr. Gunter shall be
a complete and unconditional payment, accord and/or satisfaction with respect to
all obligations and liabilities of the Companies to Mr. Gunter, including,
without limitation, all claims for back wages, salary, vacation pay, incentive
pay, bonuses, reimbursement of expenses, any and all other forms of compensation
or benefits, attorneys' fees, or other costs or sums.
2.    The Companies will not oppose any claim by Mr. Gunter to obtain
unemployment compensation benefits.
3.    It is understood and agreed by Mr. Gunter that this Agreement and any
payment made or action taken pursuant to this Agreement do not constitute and
are not to be construed as an admission by the Companies of liability of any
kind to Mr. Gunter or that any action taken with respect to Mr. Gunter was
unlawful or wrongful.
4.    In consideration of the foregoing, Mr. Gunter, for himself, his heirs,
administrators, executors and assigns, with full understanding of the content
and legal effect of this release, hereby releases, discharges and covenants not
to sue or commence or prosecute proceedings against the Companies or any of
their related or affiliated entities, and its or their officers, partners,
directors, shareholders, members, agents, employees, attorneys, successors and
assigns (individually and in their representative capacities, all of the
foregoing being referred to herein as the “Releasees”), from and with respect to
any and all debts, claims, demands, damages and causes of action of any kind
whatsoever, whether known or unknown or unforeseen, which Mr. Gunter now has or
ever had against the Releasees, arising to the date of this Agreement, including
without limitation on the foregoing, those arising out of or in any manner
relating to Mr. Gunter's employment by the Companies, or the end of such
employment, or those arising from any other dealings with Releasees, including,
without limitation, any claim for reinstatement, back or future pay, bonuses,
fringe benefits, medical expenses, relocation expenses, outplacement services,
attorneys' fees, expenses, or compensatory, consequential or exemplary damages;
including, but not limited to, any claim, complaint, charge or lawsuit under any
of the following statutes or orders: Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967
(ADEA), the Older Workers Benefit Protection Act (OWBPA), the Equal Pay Act of
1963, the Americans with Disabilities Act, the Employee Retirement

X-3 Page 1

--------------------------------------------------------------------------------

Exhibit 10.52

Income Security Act, the Rehabilitation Act of 1973, Executive Order 11246, the
Massachusetts Fair Employment Practices Act (General Laws Ch.151B), the
Massachusetts Equal Pay Act (General Laws Ch.149, §105A), the Massachusetts
Civil Rights Act (General Laws Ch.12, §§11H, 11I), the Massachusetts Equal
Rights Act (General Laws Ch.93, §§102, 103), and state and federal laws
regarding the payment of wages laws, including but not limited to the Fair Labor
Standards Act (29 U.S.C. §201, et seq.), M.G.L. Chapter 149, Section 148, et.
seq. and M.G.L. Chapter 151, Section 1, et seq., and any other state, federal or
municipal law, statute, public policy, order, or regulation affecting or
relating to the claims or rights of employees; including any and all claims and
suits in tort or contract.
The recitation of specific claims in the second and third paragraphs of this
Section is without prejudice to the general release in the first paragraph of
this Section and is not intended to limit the scope of the general release.
This Release does not apply to any claims arising solely after the execution of
this Agreement or to any claims arising from a breach of this Agreement.
5.    In consideration of the foregoing, the Companies and their officers and
directors release and forever discharge Mr. Gunter from and with respect to any
and all debts, claims, demands, damages and causes of action of any kind
whatsoever, whether known or unknown or unforeseen, which the Companies and/or
their officers and directors now have or ever had against Mr. Gunter, arising to
the date of this Agreement, including without limitation on the foregoing those
arising out of or in any manner relating to Mr. Gunter's employment by the
Companies or the end of his employment by the Companies, or those arising from
any other dealings between the Companies and Mr. Gunter, and including any and
all claims and suits in contract or tort; up to and including the date of this
Agreement. This release of claims shall not include any claims (a) regarding
conversion, embezzlement, fraud or theft, or (b) arising solely after the
execution of this Agreement, or (c) arising from a breach of this Agreement.
6.    Waiver of Rights and Claims Under the ADEA. Since Mr. Gunter is 40 years
of age or older, he is hereby informed, in writing, that he has or may have
specific rights and/or claims under the Age Discrimination in Employment Act of
1967, as amended (ADEA).
(a)No Waiver of Claims Arising after Execution of Agreement. Mr. Gunter
understands and agrees that he is not waiving any rights or claims under the
ADEA that may arise after the date this Agreement is executed.
(b)Knowing and Voluntary. Mr. Gunter agrees that he has carefully read and fully
understands all of the provisions of this Agreement, and that he knowingly and
voluntarily agrees to all of the terms set forth in this Agreement. Mr. Gunter
acknowledges that in entering into this Agreement, he is not relying on any
representation, promise or inducement made by ART or its attorneys, with the
exception of those promises described in this document.
(c)Review. Mr. Gunter understands that he has twenty-one (21) days in which to
consider this Agreement prior to signing it, but may waive all or part of the
review period if he chooses. Mr. Gunter acknowledges that any changes to this
Agreement, material or otherwise, do not restart the 21-day review period.
(d)Revocation. Mr. Gunter understands further that, once he has signed this
Agreement, he has seven (7) days in which to revoke it. Mr. Gunter understands
that such seven‑day period is mandatory and may not be waived. Mr. Gunter
understands and agrees that any notice of revocation he may wish to make must be
in writing and received by ART's Chairman of the Board, E.P. Marinos, within the
seven-day revocation period. Mr. Gunter further understands that the Agreement
does not become effective or enforceable and that no payment will be made under
the Agreement until the seven-day revocation period has expired.
(e)Effective Date. The Effective Date of this Agreement will be the eighth day
after Mr. Gunter signs it. If the ART does not receive Mr. Gunter's written
notice that he is exercising his right of

X-3 Page 2

--------------------------------------------------------------------------------

Exhibit 10.52

revocation within the seven-day revocation period, the Agreement will
automatically become effective as of the Effective Date.
7.    Mr. Gunter currently holds options to purchase 10,000 shares of common
stock of ART at a purchase price of $5.73 per share, which options vest over a
five year period beginning on June 3, 2011, pursuant to the 2010 Equity
Incentive Plan (the “Plan”).  As of the date hereof, 2,000 options are vested,
and 8,000 options remain unvested.  Mr. Gunter relinquishes all rights to his
unvested options and agrees that the vested options shall expire June 30, 2013,
which is three months from Mr. Gunter's last day of employment and association
with ART, pursuant to Section 7(c) of the Plan. 
8.    Mr. Gunter is aware that the Companies develop and utilize, and that he
has had access to, valuable technical and nontechnical trade secrets and
confidential information including, but not limited to, knowledge, information
and materials about the Companies' trade secrets, methods of operation,
products, manufacturing processes, customer lists, customers or clients,
suppliers, services, know-how, software development, business plans and
confidential information about financial, marketing, pricing, compensation and
other proprietary matters relating to ART, all of which constitutes a valuable
part of the Companies' assets, which the Companies seek to protect. Accordingly,
Mr. Gunter shall not at any time disclose or make known to any person (other
than as may be required by law), or use for his own or another's account or
benefit, any such confidential information, whether or not developed, devised or
otherwise created in whole or in part by the efforts of Mr. Gunter. This
Agreement shall not prohibit Mr. Gunter from using any general skills and
knowledge which he acquired during his employment with ART.
9.    Mr. Gunter represents and warrants that he has returned to ART any and all
property of ART, including any files, books, manuals, keys, software, files,
documents or equipment, which was in his possession, custody or control. Mr.
Gunter also represents and warrants that he has deleted any and all software and
electronically-stored data which is the property of ART and which may be
contained on his home computer.
10.    Mr. Gunter agrees not to disclose the existence, provisions, terms or
conditions of this Agreement to any person, unless required by law or compelled
by legal process, except that disclosure may be made by Mr. Gunter to his
immediate family, attorney and/or tax advisor and/or as may be necessary for him
to seek unemployment benefits. The continued confidentiality of this Agreement
and its terms is of the essence.
11.    Mr. Gunter agrees not to take any action or make any statement, written
or oral, which (1) disparages or criticizes the Companies (including, without
limitation, their management, directors, investors or any other parties involved
in a business relationship with the Companies), or (2) disparages or criticizes
the Companies' practices. For purposes of this paragraph, such prohibited
actions or statements include, without limitation, any action or statement that
would (a) harm the reputation of the Companies with its current and prospective
customers, distributors, suppliers, other business partners or the public; or
(b) interfere with existing contractual or employment relationships with current
and prospective customers, suppliers, distributors, other business partners or
the Companies' employees. The Companies agree to instruct their boards of
directors, senior managers and executive officers not to make any disparaging,
critical or otherwise detrimental comments to any person or entity concerning
Mr. Gunter; provided, however, that nothing in this provision shall preclude the
Companies, their boards of directors, senior managers and/or executive officers
from providing truthful information or testimony concerning Mr. Gunter as may be
required by law or regulation.
12.    This Agreement shall be binding upon Mr. Gunter, ART and their respective
heirs, administrators, representatives, executors, successors and assigns and
shall inure to the benefit of Mr. Gunter, ART and the Releasees and each of
them, and to their respective heirs, administrators, representatives, executors,
successors and assigns.

X-3 Page 3

--------------------------------------------------------------------------------

Exhibit 10.52

13.    If any portion or provision of this Agreement is held invalid or
unenforceable, the remainder of the Agreement will be deemed severable, will not
be affected, and will remain in full force and effect.
14.    Each of the Parties agrees that he or it has carefully read and fully
understands all of the provisions of this Agreement, and that he or it knowingly
and voluntarily agrees to all of the terms set forth in this Agreement. Mr.
Gunter acknowledges that in entering into this Agreement, he is not relying on
any representation, promise or inducement made by ART or its attorneys, with the
exception of those promises described in this document.
15.    This Agreement shall in all respects be interpreted, enforced and
governed by and under the laws of the Commonwealth of Massachusetts without
reference to its conflict of laws provisions.
16.    Opportunity to Consult Legal Counsel. The Parties agree that by this
Agreement they have been advised, in writing, to consult with legal counsel, or
any other person of their choosing, before signing the Agreement, and
acknowledge that they have so consulted. Mr. Gunter acknowledges that he has not
been subjected to any undue or improper influence interfering with the exercise
of his free will in deciding whether to consult with counsel prior to his
signing this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal, as of the day and year first above written.


WITNESSES:                 ARRHYTHMIA RESEARCH TECHNOLOGY, INC.
    By /s/ E.P. Marinos
     E. P. Marinos
     Chairman of the Board
                        
Dated: April 2, 2013




/s/ Michael S. Gunter
Michael S. Gunter


                     Dated: April 1, 2013



X-3 Page 4